Exhibit 21.1 Bimini Capital Management, Inc. Consolidated Subsidiaries of the Registrant December31, 2012 Consolidated subsidiaries included in the 2012 consolidated financial statements of Bimini Capital Management, Inc. are: Jurisdiction of Organization Percentage of VotingPower Orchid Island Capital, Inc. Maryland Bimini Advisors, Inc. Maryland Bimini Advisors, LLC Maryland Mortco TRS, LLC Delaware HomeStar SPV Holdings, Inc. Delaware HS Special Purpose, LLC Delaware Opteum Financial Services Corporation Pennsylvania Opteum Mortgage Acceptance Corporation Delaware Opteum SPV 2, LLC Delaware
